Name: Commission Regulation (EC) No 1170/98 of 4 June 1998 concerning tenders notified in response to the invitation to tender for the export of common wheat issued in Regulation (EC) No 1079/98
 Type: Regulation
 Subject Matter: trade;  trade policy;  plant product
 Date Published: nan

 EN Official Journal of the European Communities 5. 6. 98L 162/26 COMMISSION REGULATION (EC) No 1170/98 of 4 June 1998 concerning tenders notified in response to the invitation to tender for the export of common wheat issued in Regulation (EC) No 1079/98 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organisation of the market in cereals (1), as last amended by Regulation (EC) No 923/96 (2), Having regard to Commission Regulation (EC) No 1501/ 95 of 29 June 1995 laying down certain detailed rules for the application of Council Regulation (EEC) No 1766/92 on the granting of export refunds on cereals and the measures to be taken in the event of disturbance on the market for cereals (3), as last amended by Regulation (EC) No 2052/97 (4), and in particular Article 4 thereof, Whereas an invitation to tender for the refund and/or the tax for the export of common wheat to all third countries except Ceuta, Melilla and certain ACP States was opened pursuant to Commission Regulation (EC) No 1079/98 (5); Whereas Article 4 of Regulation (EC) No 1501/95 allows the Commission to decide, in accordance with the procedure laid down in Article 23 of Regulation (EEC) No 1766/92 and on the basis of the tenders notified, to make no award; Whereas on the basis of the criteria laid down in Article 1 of Regulation (EC) No 1501/95 a maximum refund or minimum tax should not be fixed; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION: Article 1 No action shall be taken on the tenders notified from 29 May to 4 June 1998 in response to the invitation to tender for the refund or the tax for the export of common wheat issued in Regulation (EC) No 1079/98. Article 2 This Regulation shall enter into force on 5 June 1998. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 June 1998. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 181, 1. 7. 1992, p. 21. (2) OJ L 126, 24. 5. 1996, p. 37. (3) OJ L 147, 30. 6. 1995, p. 7. (4) OJ L 287, 21. 10. 1997, p. 14. (5) OJ L 154, 28. 5. 1998, p. 24.